Case 1:17-cv-05507-AKH Document 36-21 Filed 01/18/19 Page 1 of 4




          EXHIBIT 20
                         Case 1:17-cv-05507-AKH Document 36-21 Filed 01/18/19 Page 2 of 4
                                                                CORELOG]C SAFERENT
                                                                   PO Box 509124
                                                                San Diego CA, 92]-50
                                                                  1-888-333.-24r3
                                                                                          *****************************
                                                                                          *             NO'TICE          *
                                                                                          *TI{IS TS NOT A LETTER OF      *
                                                                                          *DENÏA],. UNDER NEW YORI( LAW, *
                                                                                          *WHEN PUBLTC RECORD INFORMA-*
                                                                                          *TION TS REPORTED, THE
                                                                                          *CONSUMER MUST BE NOTTFTED. '(ìK
                                                                                          * * * * **** * * * * * * * * * * ** rr * * * * * rk ìk *
         JULY       22,          201-5

         CLAUDINNE FELICTANO,
         27WL6
         NEW YORK,                   NY t 00l_l-
         DeaT CLAUDTNNE FELTCTA}IO,
         Corelogic SafeRent., a coflsLrmer reporting agency with its principal place of
         business located in Maryland, has report.ed t,he below informacion, as fits,i,
         from the public record Lo the party iisted below. The report.ed record,
         as w.i:th all public records, is avaj-labl-e to the public. therefore, if
         t.he information does not pert,ain to you or cont.ains arry error, it is
         important that any inaccuracies be corrected
                        î.
        If your.believe the below informaticn does nou pertaj-n t.o you or is
        inaccuraLe and wish to dispute it, please contact our Autõmated Consumer
        Relations Line toll free aL 1-888-333-2413 and follow the insLructions
        provided. ff you have no disput.e with the accuracy of the informaLion
        but wish to have a 100 word staLement attached to your file, please send
        your statement. with a copy of t.his notice to: corelogic safeRent.,
        At.t.n: consumer Rel-ations; Po Box s09r24, san Diego cA, cA 92i-50
                    Inf ormat-ion ReporLed to:
                   Name:                                                 Hunl-er's Point South Commons-NHOP
                   Address:                                              l--50 50th Ave 6' 1-55 Borden Ave.
                                                                         LIC, NY 1r10L
                   Phone:                                                2L2-987 - 6445
                   Reguest. DaEe:                                        07   /2L/20t5
                   Source:                                               NEW YORK MANI{ATTAN
                   Case Number:                                          LT-079004-14/NY -.
                   FiIe              DaEe:                               Q9 - 20L4
                   Defendant:                                            CLAUD.TNNE FELTCIANO
                   Address:                                              2'7 W 16TH ST
                                                                         NEW Y'ORK NY 10011
                   Plaintiff:                                            FM UN]TED
                   Disposil-ion:                                         *CASE FTLED



        Sincerely,
        Consu.mer Iìe ]at.                ions     De¡_:iJ   rf-men.t

N/.\6'7 {l : NE,-i l;    l-'/   96




                                                                        FELICIANO 0007
 Case 1:17-cv-05507-AKH Document 36-21 Filed 01/18/19
 Hunters Poinl South Leaslng
                                              ËflrilT
                                                      Page 3r't:J:\
                                                      rít¡¡rilt{ilütï of i 4
                                                                           t:t( ::
 P.O, Box 1E66, Lûng lslanC Cíty, NY 11101                                                                      flritlllttTfill
                                                                                               f ! l. ¡''ì rl
 Phone; 71ð.f E$E500 Faxr 71 E4ô9-6541                                                         rftt$Í11'¡ü      &'ffi*ffi'#
                                                                                                                                  t uívtlftut.tJ
                                                                                     Building; Hunle/s Poinl Soulh Living
Date: July 2?, 201 5                                                                 LogiÂpp #: NYHDC00094S0




 ClåudinnB Fdiclsn*

 27 \ryþrt 16
 3A
 NåtrYorÌ, NY   10011


Dear Appllcant;

We are sony to inlorm ¡ou thal yûrr âFplicstion has be€n reiected You have nol met lhe slandarÉ screening criterla
established by thE owners ln the tollowíng area(s):

   D  Fa¡lure to scheduÍe your lnlervievrr by the required deadllnE and/or fallure to slrow up for your scheduted
       lnlerview.
   E Upon rwlew of appllcan¡ dala, yþur household gross lncome of           $-            for a household slze of
                            lhe ðdvert¡sEd income limll for the projecl {see {ncome chârt for r€fereflce).
   EUæn reuiew of applbðnt dalã, ytur househofd gross lncorne of            $-            does nol meet the minimum
   _   lncome æqulæmenl to suslain lhe renl level ($es income chai for reference),
   lJ No units afe avalhble wilhln th€ property lo acrommodate your houÊ€hold saze,
         -exceeds
   E Upon review of applicant data, yàurìncdms dæs nol demo-nstrale a conllnúng need as detined by NYC
   _   Houslng and Develotrnent Corporallon
   LJ Upon revlew of appllcant dala, your household does flot meel the full-t¡me $ludent €llgibf ity requirements
        established by lhe lnte¡nal Revenue Servlce
   ø Credit repo¡ls recG¡ved for adull household memben ralse doubl about the êb¡líly ls make conslstenl and Slmely
        renl paymenls based upon a comFosite score calculated.

            Please nole hat the City of l,lew Yo¡t hâs ËËlåblished Finenc¡ål Emparverment Cenlers lhat ôfier frÊe
            counseling to hdp       ln lmprovlng yrur credit score A counselor can ålso help !ðu deal wilh lour debl and
                                 how lo save lor lour monlhv renl. We enÈourage you to call 3'l 1 lo make a free
            debt colleclors and'¡ou
            apgo¡fllmênt wilh a counselor so that lðu arë belt€r oreoared for fulure housino lolteries.
           Thls adver6e acüon has been taken ln accôrdance wilh the requlrements Õf lhe federal Fah Cred¡t Reporllng
           Act, f 5 U.S. C. 1681m{a). Thls declsion was based on ¡nformalïon conlained in consumer reporl{s) obþ¡ned
           from or through Coreloglc SaleRenl, LLC, r¡/hich may include credit o¡ consumer information from one or
           more credil bu¡eaus ot consume¡ reporling agencles CoreLogic SafeRent, LLC can be reached al:

                        Consumer ReÍâlions, P.O, Box 50S124, San Diego. CA          Szt50    By phone: {8881    33}?4ts
           You have a ¡ighl lo (l ) lnspecl and ¡eeive one fiee copy of such repon by contacting CoreLogic Salerenl,
           LLC; (2) oblain a frèe copy of lhe report from each nalíorËl oonsumor reporting agency annually, and/o¡ a
           report from vvw{r,.ânnuäfcreditreporl com; änd (3} d¡spulg ãnyinaccurate information ln thê reprrl with lhe
           consumer rcportlng agency

           Thls consumer-reporling agency dd ool make lhe decision regarding lhð slatus of ),Eur applirlatlon and cånnot
           exple¡n lhe reasons for lhe adve¡se acllon.


                                                    **IMPORTANT*
                                            Continued on Reverse Side




ERELI\TEO                                                                                                                                   ô
Huntet¡5 Polnt South Cross,ng/Comr¡on9 doès n6l discríminate ûn th6 bÐsls of dlsabfi¡ty ln the edmlsslon or scc€ss lo. or troãtmsnt 6r
øfiploymont ld, tB tederally ¿¡rsiited programs and âctiv¡l,ss. Â senlor er€cuti',,s has tjoen dèsignal€d to coordlnate compllance with
lhe ftondiqcrlmlnatlon rêqu¡remenls con[a¡n€d ln ths Oeparlmsnt of Housing and Urb6n DBvèlopmonl's rËgulsllons lmphm€nllng
$€ctlon $_4 (24 CFR. pärt I dat€d June 2. 1988) You mây addßss your rsquÐst for revlEw or rpconsldáration to" Senio¡ Mca
Prcsldenl, Relatod Manágement Company. LF. 423      W   55rh St; grh Ft. NY; NY roõis. {646) 76?,3253, NY TTY 1.000"662,12?0
                                                        FELICIANO 0008
Case 1:17-cv-05507-AKH Document 36-21 Filed 01/18/19 Page 4 of 4
                                                                                                                                                         å   ¡lå.'r¡Ëå   -¿t
                                                                                                                                                 FlÈ                           {ìst"ltJ*r.{9

  g l$r,*        19
                    syPly requg:fed informatlm and/or documents necessary for the processing of your appt¡cation.
  Ll   tfllormatlory'documenlalion collecled                   *
                                                the processlng of thls appl*cáion
                                                                        '           Élsed dor¡bt ãboú your jbtlity to abtde
           by lhe lerns of our fease, as evidenced by a hßtory of                                       I
              flnonpayment orrèpeatêd bte paymd* of renl.
              Lllease vlolâl¡ons and/or dameEÊ to prEperty or cÉeatior¡ of other fis¿a¡ds,
              Epem¡ll¡ng unðuthorized persons to nvl in your unll orliving trl someonã else's *'lnil as an unaulhoriz€d
                    occupant.
           .. D.not malnlaining. ãn apattmenl ¡n a decerîl, safe, and sanitery cond¡tjon a¡rd ln good repalr.
  -Ll -Fa¡lure lo pmvide complele, accuralE, a¡d valkl inlo¡matlon regärding household lncorñe andrär other applicat¡on
          infomathn.
  E    F8ih¡re lo adtre¡E lo govemmenl regulàtions by not reporting ånd/or ¡ncônectly reporling yor*rincome to üre
         lntemâß Revênue Sewice as requlrEd by law.
  E    You do not meel the definition of a houseÉold eslab¡iished by lhe NYC Housing Development Gorporalion
  I    Håstoryof cri¡ne, violÞnce. dlsruptive behavioi, ànøor ørug ã¡ abohot abuse aË ãv¡uenàe¿ nya ætorU oi
         cÐnvlct:þn or by docr*menled stÐtemenls concemlñg crimlnal aclivities, *lsruplive behavbi god/or {itegal use ot a
         controlled subslance.
  tali*'
Y.ou fiave
           lhe dgn! lo appeal ¡n wriling to lhe abow addffiss o¡ !,ou may sontacl Ë*is ollice to request a meeilng lo
dbcuss thh deciSlon wilhin 14 &p of lhis letler. Please attacli a copy of any documentatioÍ                hañ thii-                               r;t
                                                                                                  tËu
supports yuur appeal,

¡f yþu are an lndividualwilh disablilies. yor.r may lnfom us of this fact aûd reg{¡es[ reasÐnable
                                                                                                  accommodations ln
nonessenlial policþs and practices lo provide ¡æu wilh equal hossiflg opporlufl¡ly.

VeryTruly Yours,

RELATËD MANAGEMENT




                                 i I !r '.'   r¡r, i .t,   l
                                                                Mônthly' ,ii:. Unlts                    i   .   Horüèhôld          Annúål tlouiÈ-bötd
                                 UnltSlzet,':.
                            ,.                ,1,   .          .,:l.lRê'nt   .',t,t   .   ..   AY¿ll¡ble         .,-.51åä ,,,.'"    ,,;, .iEarnl¡re¡i

                                  sn¡dlo                         s   1,561                       103                  1                ¡55,200,9?,020
                                                                 s   1,698                        66                  I                û59,898.97.020
                                                                 I   r,99?                        43                  I                $?0,¡49. 135,240
                            l-Bcdroom                            3   1,9åS                         B
                                                                                                                      .L
                                                                                                                                       $t9-086 - 97,020
                                                                                                                      't               $69,086. ll0,88t)
                                                                 $ 2"167                         lts                  7                t76,O12.57,î20
                                                                                                                      7                s7ó,012 . 110,880
                                                                 $ 2,508                          86                  I                $87,738" 135,240
                                                                                                                      a                $87,738- 154,560
                           2-Eedroom                             t   2,366                        63                 2                 s82,903. 110,880
                                                                                                                     3                 sÊ2,903   -t?4,7+t
                                                                                                                     4                 $8¿,903 " 138,435
                                                                                                                     .J
                                                                 S 2"(t84                         36                               $93"806.110,880
                                                                                                                     3             $93-806. 124.740
                                                                                                                     4             $93,806 " 138,435
                                                                 3 3,s{¡û                        153                 2             Ír14.92ú. 154.560
                                                                                                                     3             tt14,926 . 173.880
                                                                                                                     4             slt4,926 - t92.970
                           3-Bcdroom                            17,729                            7Z                 3                 t95,657"t24.76*
                                                                                                                     4             $95,692 - 138,435
                                                                                                                     5                 ss5,6S2, 149,655
                                                                                                                     6             $95,ó92 " 168,71ú
                                                                s    3.160                                           3             31 10,469     . 124,740
                                                                                                                     T             5Ì10,469- 138,{35
                                                                                                                     5             $   11{t,{ú9 , 14S.655
                                                                                                                     6             sl10,469. t60-7r0
                                                                j    4,34(r                       2(t                3             s¡51,r3¿, 173"880
                                                                                                                     4             515l,13? " t97,,570
                                                                                                                     s             J151.132.208.6t0
                                                                                                                     6             t¡51,132 "224.020


ERELATEÞ
Hur}lêls pdnl soulh cñssh,gl/com¡nons docs not drscñÍtrnãtô on tho bÊsis ol disâb t¡ty ln the admisi¡on or âccess lo, or trestm€nt of
                                                                                                                                                                                       ñ
oJlploym.onlin" ¡ts.fedsrã4yasslsted pmprymì snd.activities, A sen¡orârecutivs h¿s óeon d€signatsd to coord¡nataåompiãnca wt¡
lng nond_ll¡criminalion requít6msntS.6ntain€d ln-th€ D€parlmênl ol Housing and U¡ban Devélopment's règula¡¡ons lmplementing
                            I
gsct¡on 504 {24 çfR, psrt daled June 2, 1988) You may address you¡-rËqusst ioi rgÏaw ór reconsidãr¿rbn to $enior vieö
Pres.denl ReþtedManagomentCompâny.LP.4?3W 55rhStgthFi Ny.Ny10019.{646}76?.3253.NyTTy1.g0D.66Z"tZZO

                                                                              FELICIANO 0009
